DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendment to the abstract and page 5 of the remarks filed 9/8/2022, with respect to the objection to the abstract as set forth in paragraph 5 of the action mailed 6/9/2022, have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 9/8/2022, with respect to the rejection of claims 1-13 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 6/9/2022, have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-6 and claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. in view of Choi et al. (KR 2017115227 A), and in light of the evidence provided by Satake et al., Kanner et al. and the Aldrich Data Sheet.  The Examiner notes that citations from the ‘227 reference were taken from a machine translation, which is included with the current action.

Regarding claim(s) 1-6 and claim(s) 7, Beveridge teaches pressure-sensitive adhesives (PSA) comprising crosslinkable compositions (adhesive compositions) for use with hot melt processing methods and crosslinked compositions containing the crosslinkable compositions (abstract), which said composition(s) form a layer (adhesive film, current claim 7) (para 0075) and comprises two different (meth)acrylate polymers that are crosslinked via exposure to UV radiation (para 0011).
	Beveridge also teaches that the two different (meth)acrylate polymers, first (meth)acrylate polymer and second (meth)acrylate polymer, have a weight average molecular weight (Mw) of 50,000 to 500,000 Daltons (para 0012), which overlaps that presently claimed (i.e., 5,000 to 100,000 g/mol) towards enhancing adhesion to a foam substrate (para 0082);
wherein said first (meth)acrylate polymer is a product of a first reaction composition comprising at least one alkyl (meth)acrylate monomer such as, inter alia, n-butyl acrylate (para 0018-0019), one or more polar monomers such as, inter alia, 2-hydroxyethyl methacrylate (second (meth)acrylate monomer, polar functional group-containing (meth)acrylate monomer, current claim 6) (para 0021-0028), and a UV crosslinking monomer having an aromatic ketone group that is crosslinked when exposed to UV radiation such as a benzophenone (first (meth)acrylate monomer containing a photopolymerizable functional group, current claim 3) (para 0031).
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Beveridge continues to teach that the first reaction composition also contains a free radical initiator (para 0034-0035), a chain transfer agent in amount of up to 20 weight percent to control the molecular weight of the (meth)acrylate polymer (para 0036, 0045) and a solvent in an amount up to 50 weight percent or more (para 0037); and wherein the first (meth)acrylate polymer has a glass transition temperature (Tg) of between -50 °C to 20 °C (current claim 2) (para 0046) and is present in the crosslinkable composition in an amount of 80 to 98 weight percent (para 0047).  
	Beveridge further teaches that the crosslinkable composition comprises a second monomer composition comprising a second (meth)acrylate polymer that is different than the first (meth)acrylate polymer and is a reaction product of an alkyl (meth)acrylate, which is the same as those comprising the first (meth)acrylate polymer, and a UV crosslinking monomer, which is the same as those comprising the first (meth)acrylate polymer (para 0048-0051); and that the second (meth)acrylate polymer comprises optional monomers, which are the same as those polar monomers comprising the first (meth)acrylate polymer (para 0052-0055).  
The second reaction mixture is polymerized via the same methodology as the first reaction mixture, and further contains thermal initiators and chain transfer agents identical to those employed in the first reaction mixture, and up to 50 weight percent of solvent (para 0058-0060); and wherein the second (meth)acrylate polymer has a (Tg) of between -50 °C to 20 °C (current claim 2) (para 0063) and is present in the crosslinkable composition in an amount of 2 to 20 weight percent (para 0064).
The Examiner notes that the weigh percentages of the two (meth)acrylate polymers, and the proportions of their respective constituent monomers, the solvent(s) and chain transfer agents, and the optional components (see para 0067), provides for the content of the two (meth)acrylate polymers to overlap that presently claimed (current claim 4).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
The Examiner also notes that it is established in the art that the Tg of a polymer is proportional to the Tg of the constituent monomer(s) comprising said polymer, and their respective proportions, as evidenced by Stake (see column 4, lines 4-19 therein); and that the Tg of PSAs are selected based on a balance of tack, peel and cohesion as evidenced by Kanner (see column 8, line 58 to column 9, line 8 therein).  See also the Aldrich Data Sheet, wherein it is noted that the Tg of n-butyl acrylate, and that the Tg of 2-hydroxyethyl methacrylate, noted above as teaching the presently claimed second (meth)acrylate monomer, are respectively -54 °C and 57 °C.  
Lastly, Beveridge instructs that the amount of the solvent is selected based on the desired viscosity (para 0037).

Beveridge is silent to the PSA comprising a third (meth)acrylate monomer in an amount presently claimed (current claims 1 and 5), and selected from the compounds presently claimed (current claim 6).
However, as noted above, Beveridge does teach that the PSA composition is curable via exposure to UV radiation.

In addition, Choi teaches an adhesive composition comprising an acrylate-based resin, an acrylate-based oligomer, a photoinitiator and an acrylate-based monomer (third (meth)acrylate monomer) (claims 1-2), the latter of which is present at 50 to 90 parts by weight per 100 parts by weight of the acrylate-based resin (claim 10) towards adjusting the viscosity and improved processability (i.e. a processing aid)  and the curing structure (para 0051), and is selected from, inter alia, a hydroxyl (meth)acrylate (polar functional group-containing (meth)acrylate, current claim 6) (para 0047-0050 and 0052).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the first and second (meth)acrylate polymers with the presently claimed Mw towards an adhesive demonstrating enhanced adhesion to a foam substrate, and to further provide the PSAs of Beveridge with the acrylate-based monomer(s) of Choi, and in an amount identical to that presently claimed, based on properties (e.g., viscosity) required of the prior art’s intended application as in the present invention.

Regarding claims 8-13, as noted above, Beveridge teaches that the two (meth)acrylate polymers are crosslinked via exposure to UV radiation.  In addition, it is submitted that one skilled in the art would have the knowledge available before the effective filing date of the present application towards partially curing (i.e. semi-curing) the compositions of Beveridge/Choi via irradiating the composition with UV radiation for a time that falls short of complete crosslinking (i.e. curing) of the (meth)acrylate polymers of Beveridge.  Beveridge also instructs that higher crosslinking gives enhanced cohesion (i.e. increased storage modulus) (para 0065).
Furthermore, given that Beveridge/Choi teaches an adhesive composition comprising the polymer components presently claimed, and in the presently proportions, and given that said polymers are formed from the presently claimed monomers, and in the presently claimed proportions, it reasonable to conclude that the adhesive layers resulting from the semi-cured and fully cured adhesive compositions of the prior art, would demonstrate the presently claimed room and high temperature storage moduli differences and the presently claimed adhesive strength top a glass base.
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Response to Arguments
Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 9/8/2022, with respect to the rejection of claims 1-6 and claims 7-13 over Beveridge et al. under 35 U.S.C. 103 as set forth in paragraph 10 of the action mailed 6/9/2022,  have been fully considered but they are not persuasive.

The Examiner acknowledges the amendments to claim 1 requiring the recited prepolymer and the recited third (meth)acrylate monomer to be distinct from each other.  The Examiner also respectfully directs the Applicant’s attention to the updated prior art rejection of Beveridge set forth above, wherein Beveridge has been combined with the analogous Choi reference to remedy the deficiencies in Beveridge as relating to said claim 1 amendments.
As noted above, either of, or both of, the disclosed first and second (meth)acrylate polymers of Beveridge can be employed to teach the presently claimed “pre-polymer” given that one or both of said first and second (meth)acrylate polymers are crosslinked via UV radiation to form “post-crosslinked” components.  In addition, Choi teaches a composition comprising acrylic polymers in tandem with acrylate-based monomers (i.e. the presently claimed third (meth)acrylate monomer), and instructs the skilled as to the conspicuous motivation for employing the acrylate-based monomers in the PSAs of Beveridge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/1/2022